Citation Nr: 1642480	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  12-31 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neurological disorder of the bilateral upper extremities, to include peripheral neuropathy and/or carpal tunnel syndrome.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1969 to February 1973, including service in the inland waters of the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  In a February 2015 decision the Board denied service connection for the bilateral upper extremity disorder and remanded the bilateral lower extremity claim for additional development.

The Veteran appealed the February 2015 decision as to the bilateral upper extremity disorder and in a February 2016 order the United States Court of Appeals for Veterans Claims (hereinafter "the Court") vacated that part of the Board's decision.  The matter was remanded for additional development.  

The issues on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its February 2016 order the Court found that additional development was warranted for the Veteran's claim for a neurological disorder of the bilateral upper extremities, to include peripheral neuropathy and/or carpal tunnel syndrome.  Specifically as to whether a service-connected disability to the right upper extremity caused or aggravated his bilateral carpal tunnel syndrome through overcompensation.  Therefore, this matter must be remanded for additional development.

As to the peripheral neuropathy of the bilateral lower extremities, the issue was remanded in February 2015 including for a medical opinion concerning whether the currently diagnosed inflammatory and toxic neuropathy of the bilateral lower extremities was caused or aggravated by the Veteran's military service, including his presumed herbicide exposure.  The examiner was also instructed to specifically address whether the herbicides to which he was exposed may be considered a toxin that led to toxic peripheral neuropathy.  Although a VA medical opinion was obtained in November 2015, the examiner stated, in pertinent part, that the toxic neuropathy diagnosis was questionable since he did not see the basis for the diagnosis.  The examiner also provided a list of environmental toxins, but provided no additional comment as to whether the Veteran's conceded herbicide exposure included any such toxins.  The Board notes that the available record shows that an August 3, 2010, private medical report from the El Paso Orthopaedic Surgery Group was included in records received by VA on December 5, 2011.  The report included a specific diagnosis of "Inflammatory/toxic neuropathy NEC" apparently based upon electromyography (EMG) and nerve conduction studies.  In light of these conflicting medical opinions, the Board finds additional development is required.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Board finds additional VA medical opinions are required.  See also El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  Prior to any examination, up-to-date VA treatment records should be obtained.




Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Request that the May/June 2012 VA examiner, or if unavailable another appropriate medical specialist, clarify whether it is at least as likely as not that the Veteran has a neurological disorder of the bilateral upper extremities (including peripheral neuropathy and/or carpal tunnel syndrome) that:

a. had its onset in service, or
b. is etiologically related to his active service, to include as a result of herbicide exposure, or
c. was caused by a service-connected right upper extremity disability, to include as due to overcompensation, or
d. was aggravated by a service-connected right upper extremity disability, to include as due to overcompensation.  

The examiner must acknowledge review of the pertinent evidence of record and note the significance, if any, of a March 1991 VA examination report noting hypoesthesia of the ulnar aspect of the right forearm.  All necessary examinations, tests, and studies should be conducted.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Request that the November 2015 VA examiner, or if unavailable another appropriate medical specialist, clarify whether it is at least as likely as not that the Veteran has a peripheral neuropathy of the bilateral lower extremities that:

a. had its onset in service, or
b. is etiologically related to his active service, to include as a result of herbicide or environmental toxin exposure.  

The examiner must acknowledge review of the pertinent evidence of record, including the private medical report dated in August 3, 2010, from the El Paso Orthopaedic Surgery Group.  All necessary examinations, tests, and studies should be conducted.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Thereafter, the AOJ should address the issues on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

